Matter of Landow v Borrok (2019 NY Slip Op 07733)





Matter of Landow v Borrok


2019 NY Slip Op 07733


Decided on October 29, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2019

Richter, J.P., Gische, Tom, Gesmer, Moulton, JJ.


653605/19 -7475 186/19

[*1]10222 & In re Jonathan Landow, et al., Petitioners,
vHon. Andrew Borrok, etc., et al., Respondents.


Gordon Law Group, Katonah (Michael R. Gordon of counsel), for petitioners.
Letitia James, Attorney General, New York (Melissa Ysaguirre of counsel), for Hon. Andrew Borrok, respondent.
Goodwin Procter LLP, New York (Meghan K. Spillane of counsel), for Qwil PBC, respondent.
Paul Hastings LLP, New York (Michael L. Spafford of counsel), for Enter, Inc., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
And a cross motion having been made on behalf of respondents Qwil PBC and Enter, Inc. to dismiss the petition,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied, and the cross motion granted and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 29, 2019
CLERK